Citation Nr: 0608236	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-26 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to January 24, 2003, 
for a 30 percent evaluation for chronic renal insufficiency 
with hypertension.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1988.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.     


FINDING OF FACT

The veteran received VA treatment on July 7, 2000, and it is 
factually ascertainable that his hypertension was associated 
with a diagnosis of chronic renal insufficiency on that date, 
but no earlier.


CONCLUSION OF LAW

The criteria for an effective date of July 7, 2000, and no 
earlier, for a 30 percent evaluation for chronic renal 
insufficiency with hypertension have been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to the initial adjudication of the 
increased rating claim, a letter dated in September 2003 was 
sent to the veteran that satisfies the duty to notify 
provisions for the increased rating claim, and this 
notification is also adequate for purpose of notification of 
entitlement to an effective date claim because the veteran 
was informed that the effective date for payment purposes 
would be determined based on when VA receives the claim and 
when the evidence that establishes the basis for the 
disability rating was submitted.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet.App. March 3, 
2006). 

As for the duty to assist, the claims file contains all 
available evidence pertinent to the claim, including VA 
medical records from the veteran's only identified treating 
source.  Further development for evidence in this case is 
unnecessary.  Given the law and regulations governing the 
assignment of effective dates, an earlier effective date in 
this case must be assigned based on VA medical evidence (none 
of which is outstanding according to the veteran's testimony 
and the Board's review of the claims file) or based on 
information or evidence already in the claims file, such as 
private treatment records received prior to January 24, 2003.  
Consequently, further notification or development would serve 
no useful purpose, and any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  VA 
regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  
However, the law provides an exception to this general rule 
for awards of increased compensation.  The effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.  38 U.S.C.A. § 5110(b)(2).

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  
38 C.F.R. § 3.1(p) (2005).  "Any communication or action 
indicating an intent to apply for one or more benefits . . . 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought."  38 C.F.R. § 3.155(a); 
see also Brannon v. West, 12 Vet. App. 32 (1998).  A report 
of examination or hospitalization which meets certain 
requirements will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal 
claim for compensation has been allowed or disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of VA examination 
or VA hospitalization will be accepted as an informal claim 
for increased benefits.  38 C.F.R. § 3.157(b)(1).  For VA 
medical facilities, the date of the actual treatment is 
accepted as the date of the claim.  However, for other 
medical records, the date of receipt by VA is fixed as the 
date of the claim.  38 C.F.R. § 3.157.

In September 1988, the RO granted entitlement to service 
connection for hypertension and assigned an initial 
evaluation of 10 percent, effective February 1, 1988.  In 
October 2003, the RO increased the evaluation from 10 to 30 
percent, effective January 24, 2003.  The RO reevaluated the 
veteran's hypertension under Diagnostic Code 7502 for 
evaluating chronic nephritis, rather than under Diagnostic 
Code 7101 for evaluating hypertensive vascular disease.  See 
38 C.F.R. § 4.104 (2005).  Under the schedular criteria, 
Diagnostic Code 7502 (chronic nephritis) is rated as renal 
dysfunction under 38 C.F.R. § 4.115a (2005).  See 38 C.F.R. 
§ 4.155b (2005).  A 30 percent evaluation is warranted with 
albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  Hypertension is 10 percent disabling when 
diastolic pressure is predominantly 100 or more, or systolic 
pressure is predominantly 160 or more, or where there is a 
history of diastolic pressure predominantly 100 or more and 
continuous medication is required for control.  See 38 C.F.R. 
§§ 4.104, 4.115, 4.115a, 4.115b, Diagnostic Codes 7101, 7502 
(2005).

In this case, the evidence shows the veteran is on medication 
for control of his hypertension, with blood pressure readings 
consistent with no more than a 10 percent evaluation under 
Diagnostic Code 7101.  The RO determined a VA treatment 
record dated January 24, 2003, established chronic renal 
insufficiency to warrant the application of Diagnostic Code 
7502, which allows for a 30 percent evaluation for 
hypertension considered only 10 percent disabling.  Id.  In 
other words, although the veteran's hypertension has not 
increased in severity, it is now associated with a diagnosis 
of renal insufficiency, such that a 30 percent evaluation is 
warranted.  Id. 

The record, however, contains a VA treatment note dated July 
7, 2000.  In that progress note, a VA treating physician was 
the first to diagnose chronic renal insufficiency.  This VA 
treatment note is accepted as the veteran's claim.  See 38 
C.F.R. § 3.157(b)(1).  Furthermore, as the mere diagnosis of 
chronic renal insufficiency (combined with hypertension 
considered 10 percent disabling) serves as the basis for the 
currently assigned 30 percent evaluation, the diagnosis of 
chronic renal insufficiency on July 7, 2000, (combined with 
hypertension evaluated at that time to be 10 percent 
disabling) demonstrates that it is factually ascertainable 
that an increase in disability occurred on July 7, 2000, the 
date of claim based on VA treatment.  Id. 

The veteran contends that a much earlier effective date is 
warranted in this case based on VA medical evidence 
reflecting a long history of laboratory test results that 
document, among other things, abnormal creatine levels, 
implying his chronic renal insufficiency has been a 
longstanding problem.  While the VA medical evidence indeed 
reflects laboratory findings as described by the veteran, the 
Board must emphasize that neither the Board nor laypersons 
can render opinions requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  Health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Here, despite the laboratory findings, a physician 
did not provide a competent diagnosis of chronic renal 
insufficiency prior to July 7, 2000. 

Accordingly, the Board concludes that a VA treatment note 
dated July 7, 2000, satisfies the requirements for a claim, 
and it is factually ascertainable that on that date that the 
veteran had chronic renal insufficiency with hypertension.  
Therefore, an effective date of July 7, 2000 for a 30 percent 
evaluation for chronic renal insufficiency with hypertension 
is warranted.


ORDER

An effective date of July 7, 2000, but no earlier, for the 
assignment of a 30 percent evaluation for chronic renal 
insufficiency with hypertension, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


